IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ALBERTO ARREOLA-ALBA,

              Petitioner,

v.                                                     Case No. 5D18-3083

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 19, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, Daytona
Beach, and John M. Sheldon, Assistant
Public Defender, Daytona Beach, for
Petitioner

No appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 31, 2018 order

denying Petitioner’s motion for post-conviction relief filed in Case No. 1999-34822-

CFAES Judicial Circuit Court in and for Volusia County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.

TORPY, EISNAUGLE and GROSSHANS, JJ., concur.